Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-13, 15-18, 22-24 are allowed.
Gradl (WO 2015189128, English translation) discloses an electronic device, comprising: a touch panel comprising a first plurality of touch electrodes and a second plurality of touch electrodes (see fig. 3, electrodes), the touch panel comprising a plurality of touch electrode cells including: a first touch electrode cell having a first area and including a first portion of a first touch electrode of the first plurality of touch electrodes, wherein the first portion of the first touch electrode has a first electrode pattern density (see fig. 3, electrode 304); and a second touch electrode cell having a second area, larger than the first area, and including a second portion of the first touch electrode, wherein the second portion of the first touch electrode has a second electrode pattern density, less than the first electrode pattern density (see fig. 3, electrode 303, which is less density then first electrode 304; the horizontal longitudinal electrodes have the electrode surfaces 302 shown white and the vertical longitudinal Electrodes have the electrode surfaces 301 shown black. FIG. 3 shows that the electrode surfaces 301 to 304 have a diamond‐shaped form. However, other shapes of the electrode surfaces 301 to 304 are also conceivable. Furthermore, it is shown that the electrodes 303 have a larger surface area in the central region of the scanning field than the electrodes 304 in the edge region of the scanning field). Noted for claim 11, a first direction and a plurality of second touch electrodes disposed along a second direction that is perpendicular to the first direction, wherein: a respective touch electrode of the plurality of first touch electrodes has a first electrode pattern density at a first location of the touch panel and a second electrode pattern density at a second location of the touch panel, the second electrode pattern density different from the first electrode pattern density (see the first or second electrodes of the grid 101 
Watanabe et al. US 2021
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Allowable Subject Matter
Claims 10, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623